Name: Council Decision 2009/796/JHA of 4Ã June 2009 amending Decision 2002/956/JHA setting up a European Network for the Protection of Public Figures
 Type: Decision
 Subject Matter: European construction;  politics and public safety;  criminal law;  information and information processing;  cooperation policy;  international affairs
 Date Published: 2009-10-30

 30.10.2009 EN Official Journal of the European Union L 283/62 COUNCIL DECISION 2009/796/JHA of 4 June 2009 amending Decision 2002/956/JHA setting up a European Network for the Protection of Public Figures THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 30(1)(a) and (c) and Article 34(2)(c) thereof, Having regard to the initiative of the Kingdom of the Netherlands (1), Having regard to the opinion of the European Parliament (2), Whereas: (1) The possibility of assaults and attacks to public figures, either in an official capacity or in a non-official position, cannot be excluded. (2) The protection of public figures is the responsibility of the host Member State. Protective measures of the host Member State are based solely on the legal provisions in force in that Member State and the relevant international agreements. (3) The European Network for the Protection of Public Figures, which was set up in 2002, should contribute to providing protection as a formal channel for communication and consultation between national authorities. (4) It is therefore considered appropriate to amend Council Decision 2002/956/JHA of 28 November 2002 setting up a European Network for the Protection of Public Figures (3) so that it would also apply to persons in a non-official position who are deemed to be under threat because of their contribution to or impact on the public debate, HAS DECIDED AS FOLLOWS: Article 1 Decision 2002/956/JHA is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 For the purposes of this Decision, public figure  shall mean any person, either in an official capacity or in a non-official position to whom a protection service is assigned in accordance with the national legislation of a Member State or pursuant to the regulations of an international or supranational organisation or institution.; 2. the following point is added to Article 4: (f) favouring contacts concerning the application of protection in cases where the protection of public figures has to be assured in two or more Member States between the relevant authorities within the Member States responsible for rendering protection services, either through the contact points or by means of direct contacts between the responsible services, as communicated by the contact points.. Article 2 This Decision shall take effect on the 20th day following its publication in the Official Journal of the European Union. Done at Luxembourg, 4 June 2009. For the Council The President M. PECINA (1) OJ C 330, 30.12.2008, p. 2. (2) Opinion delivered on 22 April 2009 (not yet published in the Official Journal). (3) OJ L 333, 10.12.2002, p. 1.